PER CURIAM.
The petition for writ of certiorari reflected apparent jurisdiction in this Court and the writ of certiorari issued. After argument and upon further examination of the record and briefs in this case, we conclude that there is no conflict justifying the exercise of jurisdiction by this Court. Therefore, the petition for writ of certio-rari is dismissed and the writ is hereby discharged.
It is so ordered.
ERVIN, Acting C. J., and CARLTON, BOYD, and McCAIN, JJ., concur.
DEKLE, J., dissents.